DETAILED ACTION
1.	This is a first action on the merits of application 16803707.

2.	Claims 1-16 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-16 is/are rejected under 35 U.S.C. 102a as being anticipated by Hamilton US 7216600. 
4.	As per claim 1, Hamilton discloses an aquatic towable device comprising: a body 1; a towline connector 8 placed at one end of the body and above a waterline of the body when the device is occupied by a passenger; a rudder fin 5 attached pivotably to an underside of the body and placed toward the towline connector 8 and positioned so at least part of the rudder fin 5 will be underwater when the device is occupied by a passenger; and a steering apparatus  4 attached to the rudder fin that pivots the rudder fin and is accessible from a top side of the body. See fig. 1 and col. 23 II 23-43.
5.	As per claim 2, Hamilton discloses wherein the body is elongate. See fig. 1 and 6.
6.	As per claim 3, Hamilton discloses aquatic towable device of claim 1, wherein the body is inflatable. See fig. 3 inflatable tube 3.
7.	As per claim 4-5, Hamilton discloses wherein the body comprises a depression. See center of fig. 3 and 1A
8.	As per claim 6, Hamilton discloses wherein the rudder fin is attached to the body on a center line from the towline connector in the body's bow to a center point at the body's stern. See fig. 5

10.	As per claim 8-9, Hamilton discloses wherein the device further comprises a second rudder fin. See fig. 5 fins 14/15
11.	As per claim 10, Hamilton discloses wherein the device has a fin placed along the centerline of its body between the center and the stern of the body. See fig. 7 embodiment.
12.	As per claim 11, Hamilton discloses wherein the device has at least two fins placed symmetrically from the centerline its body and both fins being placed between the center and the stern of the body. See figs 5, 8-9.
13.	As per claim 12, Hamilton discloses wherein the rudder fin has a shape of a circle, an oval, an ellipse, a parallelogram, a square, a rectangle, a trapezoid, a trapezium, a triangle, a rhombus, or a combination thereof. See figs. 1 and 4.
14.	As per claim 13, Hamilton discloses wherein the rudder fin is positioned substantially vertically with respect to the underside of the body. See figs. 1 and 4.
15.	As per method claims 14-16, Hamilton discloses wherein the aquatic towable device is being towed by a boat with the towline through water, wherein a passenger in the aquatic towable device turns the steering apparatus to move the rudder fin to steer the device in a first direction; the passenger in the aquatic towable device turns the steering apparatus in the opposite direction to move the rudder fin in the opposite direction and steer the device in a second direction; further comprising the passenger in the aquatic towable device maintaining the steering apparatus and the rudder device in a plane along the midline of the device to maintain the device in a straight path. See figs 1-25 cols. 24 line 23 – col. 40. 
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform or be made by the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out or being made by the claimed method, it can be assumed the device will inherently perform or be made by the claimed process.
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOVON E HAYES/Examiner, Art Unit 3617